Citation Nr: 1212357	
Decision Date: 04/04/12    Archive Date: 04/11/12

DOCKET NO.  10-15 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	Byron Simpson, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and Spouse


ATTORNEY FOR THE BOARD

Terrence T. Griffin, Associate Counsel

INTRODUCTION

The Veteran has active military service from June 1973 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating determination of the Nashville, Tennessee, Regional Office (RO).  

The appellant testified at a hearing before the undersigned Veterans Law Judge (VLJ), in May 2011, and the transcript is of record.  

The issues of (I) whether new and material evidence has been received to reopen a service connection claim for a bilateral ankle disability and (II) entitlement to a total disability evaluation, based on individual unemployability, due to service-connected disabilities (TDIU) were raised by the Veteran at his May 2011 Board hearing; however, these matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

At his May 2011 Board hearing, the Veteran testified that he was in receipt of Social Security Administration (SSA) benefits; however, VA has not made sufficient efforts to obtain any SSA disability determinations and/or any relevant medical records generated in connection with his claim for benefits.  The Board also observes that the Veteran receives regular VA treatment for his psychiatric condition; however, pertinent records of his care, dated from April 2003 to July 2008 and since June 2009, have not been associated with the claims folder.  The record also suggests he may receive private medical treatment, but the record does not reflect sufficient attempts to obtain any such records.  Under the law, VA must attempt to obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006).  For this reason, the claim must be remanded.

Further, the Veteran and his spouse provided competent and very credible testimony regarding the Veteran's psychiatric symptomatology, to include in-service onset and continuity since separation.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Service and post-service treatment records also tend to confirm his account of psychiatric symptomatology and treatment.  Although adjudication of the present matter is being deferred, for reasons detailed below, the Board finds that the aforementioned evidence sufficiently raises the possibility that a medical examination may assist the Veteran substantiate his claim.  Thus, the Board remands the present appeal as to provide the Veteran an appropriate VA examination.  See 38 U.S.C.A. § 5103A(g) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

On March 28, 2003, the Veteran filed his initial claim of service connection for an acquired psychiatric disorder, to include schizophrenia, which was dated March 26, 2003.  In a June 2003 rating action, the RO denied the Veteran's service connection claim.  At his May 2011 hearing, the Veteran through his attorney raised a challenge to the finality of this determination, contending that the Veteran was not notified of this determination/appellate rights and/or the determination contained clear and unmistakable error (CUE).  See Board Hearing Trans., May 16, 2011, pp 4-6.  

If a Veteran does not file a timely notice of disagreement within one year of receiving notice of the determination, the decision becomes final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  An unappealed rating decision, however, only becomes final (I) if the Veteran is provided notice of the determination and relevant appellate rights and (II) absent CUE.  See 38 U.S.C.A. §§ 5104(a); 5109A (West 2002); 38 C.F.R. §§ 3.103(b); 3.105(a) (2011); see also AG v. Peake, 536 F.3d 1306, 1310 (Fed. Cir. 2008).  Here, with respect to the June 2003 rating action, the Veteran alleges that the RO failed to provide notice of the determination and corresponding appellate rights and, even if notified, the determination contains CUE.  To date, the AOJ has not addressed the aforementioned challenges to the finality of the June 2003 determination in the first instance.  See Jarrell v. Nicholson, 20 Vet. App. 326, 333 (2006) (en banc); Huston v. Principi, 18 Vet. App. 395, 402-03 (2004).

Under the law, the Board must determine whether new and material evidence has been received subsequent to a prior final denial before it can reopen a claim and address the underlying merits of the claim.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  The Veteran's challenge to the finality of the June 2003 rating action presently renders premature any evaluation of the claim to reopen because such analysis presumes the existence of a prior final determination.  Accordingly, the Board finds that the respective claims are inextricably intertwined.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds 132 S. Ct. 75 (U.S. Oct. 3, 2011).  However, the Board, in the interest of fairness to the Veteran and efficient usage of VA resources, will not refer the claims challenging the finality of the June 2003 determination, but will remand the matters to the AOJ for initial adjudication.  See 38 U.S.C.A. § 5103A(g) (West 2002); see also Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed his psychiatric symptomatology, to include prior to enlistment, during service and since separation.  He should be provided an appropriate amount of time to submit this lay evidence.  

2.  The RO must contact the Veteran, to ascertain any private treatment(s) and/or hospitalization(s) related to his psychiatric condition.  Thereafter, the RO should undertake all appropriate efforts to attempt to obtain any indicated records.  All development efforts should be associated with the claims file.   

3.  The RO should attempt to obtain from the Social Security Administration (SSA) the records pertinent to the Veteran's claim for SSA disability benefits, to include medical records and disability determinations.  Additionally, any records obtained or provided in CD-ROM/digital format must be printed and associated with the claims file.  All efforts to obtain the records should be documented, a negative response should be requested if no records are available.

4.  The RO must obtain all outstanding VA treatment and/or hospitalization records related to the Veteran's psychiatric condition, dated from April 2003 to July 2008 and since June 2009.  Any negative response should be in writing, and associated with the claims folder.

5.  Upon completion of the aforementioned development efforts and after any obtained records, and/or negative response(s), are associated with the claims folder, schedule the Veteran for an appropriate VA examination, to determine the nature, onset and etiology of his claimed psychiatric condition.  The claims folder must be made available to and reviewed by the examiner, with such review noted in the provided report.  The examiner should record the full history of the disorder(s), including the Veteran's account of symptomatology.  

The examiner must diagnose all psychiatric conditions found to be present, to include explicitly ruling in or excluding a diagnosis of schizophrenia.  

Then, for each diagnosed condition, the examiner should state the likelihood that the condition existed prior to service.  If a condition is found to have existed prior to service then the examiner should indicate the likelihood that the condition worsened during service.  

If the examiner diagnoses the Veteran as having a psychiatric disability that did not preexist service, the examiner must opine as to whether it is at least as likely as not the condition is (a) related to military service; and (b) had its onset in-service or within one year of separation.  

The examination report must reflect the examiner's consideration and analysis of both the medical and lay evidence of record, to include (I) the Veteran's competent and credible account of symptomatology; (II) the August 1974 service psychiatric treatment record; (III) the September 1975 emergency medical treatment record; (III) the December 1975 Medical Board Report (IV) a VA psychiatric treatment records, dated in April 2003, August 2008, October 2008 and December 2008, and any other evidence deemed relevant.  

All necessary tests and studies should be conducted and associated with the claims file.  All findings and conclusions should must be supported with a complete rationale and set forth in a legible report.

6.  Then adjudicate in the first instance the Veteran's claims challenging the finality of the June 2003 rating action denying service connection for an acquired psychiatric disorder, to include schizophrenia, to include on the basis of clear and unmistakable error.  Then, if not rendered moot, readjudicate the present matter.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



